Exhibit 10.1
SECOND AMENDMENT AGREEMENT
     SECOND AMENDMENT AGREEMENT, dated June 3, 2008 (this “Agreement”), is among
Zila, Inc., a Delaware corporation (the “Company”), Visium Balanced Offshore
Fund, Ltd., Visium Balanced Fund, LP, Visium Long Bias Offshore Fund, Ltd. and
Visium Long Bias Fund, LP (the “Visium Entities”), Atlas Master Fund, Ltd.
(“Atlas”), Balyasny Asset Management, L.P., (“BAM” and, collectively with the
Visium Entities and Atlas, the “Investors”), and Balyasny Asset Management,
L.P., as collateral agent (the “Agent”).
W I T N E S S E T H:
     WHEREAS, the Company entered into a Purchase Agreement, dated as of
November 13, 2006 (the “Note Purchase Agreement”), with the investors party
thereto pursuant to which, among other things, the Company issued (i) an
aggregate of 9,100,000 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), (ii) $12,075,000 in aggregate principal amount
of the Company’s 12% Convertible Notes (the “Convertible Notes”) convertible
into shares of the Company’s Common Stock, at a conversion price of $1.75,
(iii) Warrants (the “Initial Warrants”) to acquire an aggregate of up to
5,403,000 shares of Common Stock at an exercise price of $2.21 per share and
(iv) Warrants (the “Additional Warrants”) to acquire an aggregate of up to
3,105,000 shares of Common Stock at an exercise price of $2.21 per share; and
     WHEREAS, pursuant to the terms of the Note Purchase Agreement, the Visium
Entities acquired (i) $5,000,000.25 in aggregate principal amount of the
Convertible Notes, (ii) Initial Warrants to acquire an aggregate of 428,569
shares of Common Stock and (iii) Additional Warrants to acquire an aggregate of
1,285,712 shares of Common Stock; and
     WHEREAS, the Company entered into a Purchase Agreement, dated as of
November 13, 2006 (the “Secured Note Purchase Agreement”), with the investors
party thereto pursuant to which, among other things, the Company issued (i) an
aggregate of $12,000,001.20 in principal amount of the Company’s 6% Senior
Secured Convertible Notes (the “Secured Notes”) convertible into shares of
Common Stock (the “Note Conversion Shares”) at a conversion price of $2.20 and
(ii) Warrants (the “Secured Note Warrants”) to acquire an aggregate of up to
1,909,089 shares of Common Stock at an exercise price of $2.21 per share; and
     WHEREAS, pursuant to the terms of the Secured Note Purchase Agreement,
(A) the Visium Entities acquired (i) $7,500,000.20 in aggregate principal amount
of the Secured Notes and (ii) Secured Note Warrants to acquire an aggregate of
1,193,180 shares of Common Stock and (B) Atlas acquired (i) $4,500,001 in
aggregate principal amount of the Secured Notes and (ii) Secured Note Warrants
to acquire an aggregate of 715,909 shares of Common Stock; and
     WHEREAS, in connection with the Secured Note Purchase Agreement, the
Company, the Investors and the Agent entered into a Pledge and Security
Agreement, dated as of November 28, 2006 (the “Security Agreement”); and
     WHEREAS, effective August 13, 2007, the Company entered into an Amendment

 



--------------------------------------------------------------------------------



 



Agreement (the “Amendment Agreement”) with the Investors providing for, among
other things, (i) the repurchase of 932,832 Note Conversion Shares; (ii) the
repurchase of 227,270 Secured Note Warrants; and (iii) an amendment and
restatement of the Secured Notes (references to the “Secured Notes” shall mean
such notes as amended and restated on August 13, 2007); and
     WHEREAS, the parties hereto believe it is in their respective best
interests to amend the Secured Notes as provided herein and to take the other
actions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound, the parties hereto agree as follows:
     Section 1. Note Amendment. Effective upon the execution and delivery of
this Agreement, the Secured Notes shall be amended and restated as provided in
Exhibit A attached hereto (the “Amended and Restated Notes”) (the “Note
Amendment”). The Investors hereby irrevocably consent to the Note Amendment.
Promptly following the date hereof, the Investors Visium Entities and Atlas
shall surrender their Secured Notes to the Company for cancellation and, upon
receipt of such Secured Notes, the Company shall issue the Amended and Restated
Notes to the Visium Entities and Atlas in the respective principal amounts
specified in the Secured Notes being surrendered.
     Section 2. Amendment Fee; Waiver. Simultaneous with the execution and
delivery of this Agreement by the parties hereto, the Company shall pay to the
Investors an amendment fee of $1,200,000 (the “Amendment Fee”). The Amendment
Fee shall be paid by the issuance of an aggregate of 4,626,595 newly issued,
fully paid and nonassessable shares of Common Stock (the “Amendment Shares”).
The Amendment Shares shall be allocated among the Investors as set forth on the
signature pages to this Agreement. Each of the Investors hereby irrevocably
waives any antidilution adjustment it would otherwise be entitled to receive
under any Company securities as a result of the issuance of the Amendment Shares
as provided hereby.
     Section 3. Warrant Surrender. Simultaneous with the execution and delivery
of this Agreement by the parties hereto, the Investors shall surrender to the
Company for cancellation Initial Warrants, Additional Warrants and Secured Note
Warrants to acquire an aggregate of 3,396,100 shares of Common Stock held by
them (the “Surrendered Warrants”). The Surrendered Warrants being surrendered by
each of the Investors are set forth on the signature pages to this Agreement.
     Section 4. Deposit Account Control Agreements. The Company shall use its
commercially reasonable efforts, and shall cause each Subsidiary Guarantor (as
defined in the Security Agreement) to use its commercially reasonable efforts,
to enter into Deposit Account Control Agreements in customary form (with such
changes therein or modifications thereto as the Investors may reasonably
approve, such approval not to be unreasonably withheld or delayed) (the “Control
Agreements”) with each depository institution holding funds of the Company or
any Subsidiary Guarantor (a “Depositary”). Not later than 20 days after the date
hereof (the “Deadline”), the Company shall, and shall cause each Subsidiary
Guarantor to, have entered into Control Agreements with each Depositary. In the
event that, after the date hereof, the Company or any Subsidiary Guarantor
wishes to establish a new account with any Depository which has not previously
executed a Control Agreement, it shall be a condition

2



--------------------------------------------------------------------------------



 



precedent to such establishment that the Depositary enter into a Control
Agreement before receiving any funds of the Company or a Subsidiary Guarantor.
From and after the Deadline, in no event shall the Company or any Subsidiary
Guarantor deposit funds with any Depositary that has not executed a Control
Agreement. The failure of the Company to have Control Agreements in place with
each Depositary holding funds of the Company or a Subsidiary Guarantor by the
Deadline and the failure of the Company to otherwise comply with the terms of
this Section 4 shall constitute additional “Events of Default” under the Amended
and Restated Notes.
     Section 5. Registration Rights. The parties acknowledge that the Company
has fully performed its obligations under Sections 4(a) and (b) of the Amendment
Agreement and shall have no further obligations under such Sections 4(a) and
(b); provided, however, that nothing in this sentence shall affect the Company’s
obligations under the New Registration Rights Agreement (as defined in the
Amendment Agreement). Simultaneous with the execution and delivery of this
Agreement by the parties hereto, the Company and the Investors shall execute and
deliver a Registration Rights Agreement (the “Registration Rights Agreement”) in
the form attached hereto as Exhibit B (this Agreement, the Amended and Restated
Notes, the Control Agreements and the Registration Rights Agreement are
collectively referred to herein as the “Transaction Documents”).
     Section 6. Financial Reports. Not later than the close of business on each
Wednesday, the Company shall provide to the Investors “flash reports” in the
form currently prepared by the Company for use by the Company’s senior
management showing weekly cash flow, income and balance sheet information and
other information utilized by senior management in operating the Company for the
prior week (the “Flash Reports”). The Flash Reports shall be delivered to each
Investor in accordance with the instructions contained in Exhibit C attached
hereto. Each Investor acknowledges that the information contained in the Flash
Reports may constitute material nonpublic information regarding the Company and
shall use the information in such Flash Reports only for the purpose of assuring
compliance by the Company with its obligations under the Transaction Documents
and the other Deal Documents (as such term is defined in the Amended and
Restated Notes). Each Investor shall preserve the confidentiality of the
information contained in the Flash Reports and shall assure that such
information is not used in a manner that would violate applicable securities
laws or that would cause the Company to violate such laws, including Rule 10b-5
and Regulation FD. Any Investor shall have the right to suspend or waive, with
respect to itself only, the right to receive the Flash Reports as provided
herein by providing written notice to the Company to such effect.
     Section 7. Company Representations. The Company hereby represents and
warrants to each of the Investors as follows:
     (a) The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has full power and authority to
execute and deliver this Agreement and the other Transaction Documents and to
perform its obligations hereunder and thereunder, all of which have been duly
authorized by all requisite corporate action. The Transaction Documents have, or
will be, duly authorized, executed and delivered by the Company and constitute,
or will constitute, valid and binding agreements of the Company, enforceable
against the Company in accordance with their terms.

3



--------------------------------------------------------------------------------



 



     (b) Neither the execution and delivery of the Transaction Documents by the
Company nor the performance by the Company of its obligations hereunder and
thereunder will (i) contravene any provision contained in the Certificate of
Incorporation or Bylaws of the Company, (ii) violate or result in a breach (with
or without the lapse of time, the giving of notice or both) of or constitute a
default under (A) any material contract, agreement, commitment, indenture,
mortgage, lease, pledge, note, license, permit or other instrument or obligation
or (B) any judgment, order, decree, law, rule or regulation or other restriction
of any governmental authority, in each case to which the Company is a party or
by which the Company is bound or to which any of its assets or properties are
subject, (iii) result in the creation or imposition of any material lien, claim,
charge, mortgage, pledge, security interest, equity, restriction or other
encumbrance (collectively, “Encumbrances”) on any of the assets or properties of
the Company or any subsidiary, or (iv) result in the acceleration of, or permit
any person to accelerate or declare due and payable prior to its stated
maturity, any obligation of the Company or any subsidiary.
     (c) No notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other person is necessary for the
execution, delivery or performance of the Transaction Documents or the
consummation of the transactions contemplated hereby and thereby by the Company.
     Section 8. Investor Representations. Each of the Investors hereby,
severally and not jointly, represents and warrants to the Company (as to itself
only) as follows:
     (a) It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and has full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder, all of which have been
duly authorized by all requisite corporate, partnership or limited liability
company action, as applicable. This Agreement and the Transaction Documents to
which it is intended to be a party has been, or will be, duly authorized,
executed and delivered by it and constitute, or will constitute, its valid and
binding agreements, enforceable against it in accordance with their terms.
     (b) Neither the execution and delivery of this Agreement or the other
Transaction Documents to which it is intended to be a party by it nor the
performance by it of its obligations hereunder and thereunder will
(i) contravene any provision contained in its organizational documents, (ii)
violate or result in a breach (with or without the lapse of time, the giving of
notice or both) of or constitute a default under (A) any material contract,
agreement, commitment, indenture, mortgage, lease, pledge, note, license, permit
or other instrument or obligation or (B) any judgment, order, decree, law, rule
or regulation or other restriction of any governmental authority, in each case
to which it is a party or by which it is bound or to which any of its assets or
properties are subject, or (iii) result in the creation or imposition of any
material Encumbrances on the Secured Notes.
     (c) No notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other person is necessary for the
execution, delivery or performance of this Agreement or the other Transaction
Documents to which it is intended to be a party or the consummation of the
transactions contemplated hereby and thereby by it.

4



--------------------------------------------------------------------------------



 



     (d) It is the legal owner of the Surrendered Warrants held by it free and
clear of any Encumbrances, except those created pursuant to the agreements
referenced in the recitals and those imposed generally by applicable securities
laws. There are no voting trust arrangements, shareholder agreements or other
agreements granting any option, warrant, proxy or right of first refusal with
respect to the Surrendered Warrants held by it to any person or entity. It has
the absolute and unrestricted right, power and capacity to surrender the
Surrendered Warrants to the Company as contemplated hereby free and clear of any
Encumbrances (except for restrictions imposed generally by applicable securities
laws).
     (e) Such Investor does not currently have any short position in the Common
Stock. For at least the last thirty (30) days prior to the date hereof, neither
such Investor nor any affiliate of such Investor which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Investor’s investments or trading or information concerning such Investor’s
investments, including in respect of the Common Stock, or (z) is subject to such
Investor’s review or input concerning such affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, directly or indirectly, effected or
agreed to effect any short sale (as defined in Rule 200(a) of Regulation SHO),
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended)
with respect to the Common Stock, borrowed or pre-borrowed any shares of Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock, entered into any direct or indirect stock pledge, forward sales
contract, swap, or similar arrangement (including on a total return basis),
sales or other transactions through non-U.S. broker dealers or foreign regulated
brokers, or otherwise sought to hedge its position in the securities of the
Company (each, a “Prohibited Transaction”). For ninety (90) days after the date
of this Agreement, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction
nor any sale, assignment, pledge, hypothecation, put, call, or other transfer of
any of the Common Stock or other securities acquired hereunder; provided,
however, that the prohibitions of this sentence shall only apply with respect to
one-half of such Investor’s Amendment Shares. Such Investor acknowledges that
the representations, warranties and covenants contained in this clause (e) are
being made for the benefit of the Investors as well as the Company and that each
of the other Investors shall have an independent right to assert any claims
against such Investor arising out of any breach or violation of the provisions
of this clause (e).
     Section 9. Further Assurances. Subject to the terms and conditions herein
provided, each of the parties hereto shall take, or cause to be taken, all
action, and to do, or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement and the other
Transaction Documents. In the event that at any time hereafter any further
action is necessary to carry out the purposes of this Agreement or the other
Transaction Documents, the parties hereto shall take all such action without any
further consideration therefor.
     Section 10. Equitable Remedies. Each of the parties hereto acknowledges
that the other parties hereto would suffer immediate and irreparable harm for
which an adequate remedy would not be available at law as a result of any breach
of this Agreement or the other Transaction Documents. Accordingly, in the event
of any breach, or threatened breach, of the provisions of

5



--------------------------------------------------------------------------------



 



this Agreement or any other Transaction Document, each party hereto shall be
entitled to an order of specific performance or other injunctive relief against
the breaching party in addition to any other rights and remedies to which they
may be entitled, whether at law or in equity, and each party hereby irrevocably
and unconditionally consents to the entry of an order providing such relief in
the event of any breach or threatened breach of the terms hereof by such party.
No party shall be required to post any bond or other security in connection with
any such action for specific performance or other injunctive relief.
     Section 11. Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the other parties hereto. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
     Section 12. Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
     Section 13. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
     Section 14. Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
If to the Company:
Zila, Inc.
5227 North 7th Street
Phoenix, Arizona 85014-2800
Attention: Corporate Secretary
Fax: (602) 230-8418
If to the Investors or the Agent:
to the addresses set forth on the signature pages hereto.

6



--------------------------------------------------------------------------------



 



     Section 15. Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors.
     Section 16. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
     Section 17. Entire Agreement. This Agreement and the other agreements
referenced herein constitute the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
     Section 18. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

7



--------------------------------------------------------------------------------



 



     Section 19. Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement or the other Transaction Documents. Nothing contained herein, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or the other Transaction Documents. Each Investor
acknowledges, except as provided in the Security Agreement, that no other
Investor has acted as agent for such Investor in connection herewith and that no
Investor will be acting as agent of such Investor in connection with monitoring
its investment in the Company or enforcing its rights under this Agreement or
the other Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement and the other Transaction Documents and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose.
     Section 20. No Strict Construction. Each of the parties hereto acknowledge
that this Agreement has been prepared jointly by the parties hereto, and shall
not be strictly construed against any party.
     Section 21. Expenses. Each of the parties hereto shall bear their own costs
and expenses in connection with the preparation and negotiation of the
Transaction Documents except that the Company will pay on demand the reasonable
fees and expenses of counsel to the Investors incurred in connection with the
preparation and negotiation of the Transaction Documents and the Payment In Kind
Share Registration Opinion, not to exceed $10,000 in the aggregate. In the event
that legal proceedings are commenced by any party to this Agreement against
another party to this Agreement in connection with this Agreement or the other
Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.
[signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            ZILA, INC.
      By:    /s/ Gary V. Klinefelter       Name:  Gary V. Klinefelter     
Title:  Vice President and Secretary     



9



--------------------------------------------------------------------------------



 



                  ATLAS MASTER FUND, LTD.    
 
           
 
  By:   /s/ Scott Schroeder
 
        Name: Scott Schroeder         Title: Authorized Signatory    
 
            Amendment Shares: 233,880   Address for Notice:    
 
           
Surrendered Warrants: 165,308
           
 
                Balyasny Asset Management, L.P.         181 West Madison        
Suite 3600         Chicago, Illinois 60602    
 
                BALYASNY ASSET MANAGEMENT, L.P.    
 
           
 
  By:   /s/ Adam Finger
 
        Name: Adam Finger         Title: General Counsel/Authorized Signatory  
 
 
            Amendment Shares: 771,099   Address for Notice:    
 
           
Surrendered Warrants: 671,005
           
 
                Balyasny Asset Management, L.P.         181 West Madison        
Suite 3600         Chicago, Illinois 60602    

10



--------------------------------------------------------------------------------



 



                  VISIUM BALANCED OFFSHORE FUND, LTD.    
 
           
 
  By:   /s/ Jacob Gottlieb
 
        Name: Jacob Gottlieb         Title: Chief Investment Officer    
 
            Amendment Shares: 1,456,599   Address for Notice:    
 
           
Surrendered Warrants: 1,029,536
           
 
                Visium Asset Management, LLC         950 Third Avenue        
New York, New York 10022    
 
                VISIUM LONG BIAS FUND, LP    
 
           
 
  By:   /s/ Jacob Gottlieb
 
        Name: Jacob Gottlieb         Title: Chief Investment Officer    
 
            Amendment Shares: 269,427   Address for Notice:    
 
           
Surrendered Warrants: 190,433
           
 
                Visium Asset Management, LLC         950 Third Avenue        
New York, New York 10022    
 
                VISIUM LONG BIAS OFFSHORE FUND, LTD.    
 
           
 
  By:   /s/ Jacob Gottlieb
 
        Name: Jacob Gottlieb         Title: Chief Investment Officer    
 
            Amendment Shares: 1,020,883   Address for Notice:    
 
           
Surrendered Warrants: 721,568
           
 
                Visium Asset Management, LLC         950 Third Avenue        
New York, New York 10022    

11



--------------------------------------------------------------------------------



 



                  VISIUM BALANCED FUND, LP    
 
           
 
  By:   /s/ Jacob Gottlieb
 
        Name: Jacob Gottlieb         Title: Chief Investment Officer    
 
            Amendment Shares: 874,707   Address for Notice:    
 
           
Surrendered Warrants: 618,250
           
 
                Visium Asset Management, LLC         950 Third Avenue        
New York, New York 10022    
 
                AGENT:    
 
                Balyasny Asset Management, L.P.    
 
           
 
  By:   /s/ Adam Finger
 
        Name: Adam Finger         Title: General Counsel/Authorized Signatory  
 
 
                Address for Notice:    
 
                Balyasny Asset Management, L.P.         181 West Madison        
Suite 3600         Chicago, Illinois 60602    

12